Order entered December 12, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00623-CR

                             MARIUS TYON MILES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62415-U

                                          ORDER
       On December 5, 2016, court reporter Sasha Brooks filed seven volumes of reporter’s

record in this appeal. By order dated December 6, 2016, we noted that volume 7 contained only

the index but did not contain any of the exhibits. We ordered Ms. Brooks to file a corrected,

properly bookmarked volume 7 containing the exhibits by December 21, 2016. The following

day, Ms. Brooks filed a corrected volume; however, exhibit 55, the video of the traffic stop, is

missing.

       We ORDER court reporter Sasha Brooks to file a supplemental reporter’s record

containing a true and correct copy of exhibit 55, the traffic stop, within FIFTEEN DAYS of the

date of this order. We DIRECT the Clerk to send copies of this order to the Honorable
Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Sasha Brooks, court reporter;

and counsel for all parties.




                                                    /s/    ADA BROWN
                                                           JUSTICE